Hutchinson Bros., on January 9, 1924, sued James W. Jones, Jr., for a balance due, represented by installment notes, on the purchase price of a piano, obtaining, at the same time, a writ of sequestration under which the piano was seized. The defendant, *Page 934 
who was the judge of the district court, recused himself and appointed E. St. Anne Prudhomme, Esq., attorney at law, as special judge to hear the cause. A motion to dissolve the writ of sequestration was sustained by the special judge with an award of damages in favor of defendant against the plaintiff. This judgment was reversed by the Court of Appeal, which remanded the case to be proceeded with according to law.
The case was finally heard on its merits on July 21, 1927, more than three years and six months after it was filed. However, it was not decided then, and never has been decided.
On February 14, 1926, the plaintiff, Hutchinson Bros., made application to this court for a writ of mandamus to compel the special judge to render a decision. The averments of this application, as well as the original and supplemental returns filed by respondent thereto, are, with the necessary changes, the same as set forth in similar pleadings filed in the case of the American Law Book Company v. James W. Jones, Jr., No. 29144 of our docket, 116 So. 387, 1 and this day decided. It is therefore unnecessary to repeat them here. As shown in our opinion there, the plea of prematurity is without merit. And, since the respondent judge is now in possession of the testimony heard on the trial of this case, there is no good reason why he should not promptly decide it.
For the reasons assigned, the rule nisi herein issued is made absolute, and accordingly E. St. Anne Prudhomme, Esq., special judge, is hereby ordered and directed to render a decision forthwith in the cause entitled Hutchinson Bros. v. James W. Jones, Jr., No. 17595 on the docket of the Tenth district court, parish of Natchitoches.
1 Ante, p. 930. *Page 935